Woodward, J.
— Prom the agreement of the parties, we infer, that if the plaintiff is entitled to recover in any form of proceeding, and whether in law or in equity, judgment is to be rendered accordingly.
It has been held frequently, that a levy upon personal property is a satisfaction of the judgment under which the levy is made. Ex parte Lawrence, 4 Cowen, 417; Reed v. Staats, 7 Johns., 426; Hoyt v. Hudson, 12 Ib., 207; Wood v. Torrey, 6 Wend., 562; Jackson v. Bowen, 7 Cow., 21; 8 Cow., 192. This appears to have been held when the question arose as to the rights of third parties, and as to the continuance of a lien on land, in favor of the party making the levy on the personalty, and under circumstances *221similar to these. But no case has been seen which maintains this doctrine between the plaintiff and defendant; unless in connection with the fact that the levy had not been disposed of. And this doctrine has not, that we are aware, been applied to a levy upon real estate. A material ground of distinction, and that probably upon which the cases proceed, is, that personalty is seized and taken into the possession of the officer, so that, until it is disposed of) it must stand as a satisfaction.
Upon principle, and on grounds of equity, we do not see why the purchaser should not be permitted to recover, where it turns out that the execution defendant was not the owner of the property levied on and sold, whether real or personal. Whatever influence the above doctrine, in relation to a levy upon personalty, may have had in some cases, as that has not been applied to a levy on realty, its influence would cease, and the objections would be reduced to those of a purely technical character, which ought to yield to substantial justice. We do not know that it has been decided, that the purchaser of personal property could not recover, on the property being taken from him, because the defendant was not the owner, even where the purchaser was the plaintiff in the judgment, and we are not called upon to consider that question.
The present is a case of the sale of real property,"where the judgment plaintiff was the purchaser. And if we find cases which permit a recovery, we think that just principle will sustain us in following them.
The case of McGee v. Ellis, 4 Littell, 244, was upon the sale of a slave, which, it is believed, is held as real estate in Kentucky. It was a bill in chancery, brought by the purchaser, a third person, (from whom the property had been recovered by another stranger,) against the plaintiff and defendant — the creditor and debtor. The court of appeals held, that the purchaser was entitled to recover in equity from the debtor, because the debt being paid by the money of the purchaser, he would, in equity, be entitled to be substituted in the place of the execution creditor, so *222far, at least, as to enable liim to maintain a valid demand against the debtor, but he could not recover of the creditor.
Eollowing this, in the case of Muir v. Craig, 3 Blackf., 293. On a judgment of Jennings against Craig, Muir bought the land offered for sale. The bill, (in chancery), alleged that Craig had no title, but that this was in the United States. The circuit court dismissed the bill. The supreme court, (Blackford, J., delivering the opinion), refer to the case of McGhee v. Ellis, and say: “ Our opinion is in accordance with that decision, the principle of which must, we conceive, be applicable to a case of the sale of land. Muir must be entitled to recover in equity from Craig, who has received the benefit, the purchase money paid to the sheriff for the land with interest.”
Another case, is Dunn v. Frazier, 8 Blackf., 432. Under similar circumstances, Brazier, the purchaser, who was a third person, brought his bill against the judgment plaintiff, or creditor, and the administrators of the debtor. The circuit court rendered a decree against the creditor, which decree was reversed by the supreme court, which held that the creditor was not liable; but that Brazier was entitled to a decree against the debtor. Smith J., in the opinion of the court, says: “The rule caveat emptor is generally applied with strictness to purchasers at sales under executions.” And citing the case of Muir v. Craig, he says : “This was a relaxation of the rule, and ic was going as far as we should be warranted in going in the present case.”
The only difference between these cases and the one at bar, is, that here the creditor makes the claim; and when the cases, as in McGhee v. Ellis, say that the purchaser is entitled, in equity, to be substituted in the place of the creditor, they imply that the latter would, of course, be entitled to recover. And if the equity of the purchaser rests upon the fact, that his money has gone to the defendant’s benefit in paying his debt, that of the creditor would be equally strong, resting upon the fact that his *223debt is not paid. Another case is, Preston v. Harrison, 9 Ind., 1.
It is our opinion that the petitioner ought to recover. But as the point is not made, we do not determine whether he can recover at law, or whether he must resort to equity.
The judgment of the district court is reversed, and the cause is remanded.